UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

 

NANA GYAU et al., §
Plaintiffs, §
v. § Civil Case N0. 18-407
JEFF SESSIONS et al., §
Defendants. §
)
MEMORANDUM OPINION

 

Plaintiffs Nana Gyau and Elizabeth Toku, a married couple residing in Virginia, ask this
Court to undo the United States Custom & Immigration Service’s (USCIS) denial of their
petition sponsoring Gyau for lawful permanent residency. After considering their Forrn I-l30
and interviewing plaintiffs, USCIS’s Washington Field Office denied the petition, crediting
evidence that suggested Gyau married Toku to obtain an immigration benefit.

Plaintiffs unsuccessfully appealed to the Board of Immigration Appeals (BIA), and now
seek this Court’s review under the Administrative Procedure Act, 5 U.S.C. § 702. Pending before
the Court is the government’s motion either to dismiss for improper venue under Rule lZ(b)(3)
or to transfer under 28 U.S.C. § l404(a) to the Eastern District of Virginia. Because the suit
could have been_and ought to be-heard in the Eastern District, the Court will grant the

government’s motion and transfer the case.

I. Analysis

A. Legal Standard

Deciding a § 1404 motion to transfer is like dancing a Texas two-step: First, could the
suit have been brought in the transferee court? And second, should the suit be brought in the
transferee court? See Van Dusen v. Barrack, 376 U.S. 612, 616-43 (1964).

Answering the former turns on the general venue statute, 28 U.S.C. § 1391. Under §
1391(e), a suit against a United States officer or employee can be brought in any district Where a
defendant resides, where the underlying claim arose, or_if no real property is involved_where
the plaintiff resides. Federal defendants reside “where the[ir] official duties are performed and
not the[ir] personal residence.” Lamont v. Haig, 590 F.2d 1124, 1128 n.19 (D.C. Ci`r. 1978).

Answering the latte`r “calls on district courts to weigh in the balance a number of case-
specific factors.” Stewart Org. v. Ricoh Corp., 487 U.S. 22, 29 (1988). These prudential factors
consider public and private interests. The public interests include the transferee court’s
familiarity with the governing laws, each court’s relative congestion, and the local interest in
resolving the controversy. Elemary v. Philipp Holzmann A.G., 533 F. Supp. 2d 144, 149-50
(D.D.C. 2008) (quoting Trout Unlimited v. U.S. Dep ’t ongric., 944 F. Supp. 13, 16 (D.D.C.
1996)). The private interests include the plaintiffs preferred forum, the defendant’s preferred
forum, where the claim arose, and the convenience to the parties, to the witnesses, and to the

evidence. Ia'.

B. Transfer is Warranted since the suit could and should have been brought in the
Eastern District of Virginia.

Because venue properly lies in the Eastern District of Virginia, and because the private
and public interests at stake support transfer, the Court will grant plaintiff’s motion and transfer

the case.

Here, the government easily establishes the suit could have been brought in the Eastern
District of Virginia Defendants Kimberly Zanotti and Sarah Taylor (the Field Office Director
and the District Director of USCIS’s Washington field office) work in Fairfax, Virginia and thus
reside in the Eastern District of Virginia for venue purposes What is more, the events giving rise
to plaintiffs’ claim-the adjudication of their I-130 petition and subsequent appeal to the BIA_
took place within the Eastern District of Virginia in Fairfax and in Falls Church. And finally, the
suit does not involve real property, and both Gyau and Toku reside within the Eastern District’s
borders in Alexandria.

Additionally, balancing the prudential factors favors transfer. To be sure, `the first two
public interests implicated by transfer (the transferee court’s familiarity with the governing laws,
` and each court’s relative congestion) favor neither side: “this case involves the application of
federal law, with which this Court and the Eastern District of Virginia are equally familiar, and
the parties have presented the Court with no evidence regarding the relative congestion of the
respective courts.” Al-Ahmed v. Chertojj`: 564 F. Supp. 2d 16, 20 (D.D.C. 2008). But the third
public interest_the transferee court’s interest in resolving the controversy_supports transfer
since courts have “a local interest in having localized controversies decided at home,” Adams v.
Bell, 711 F.2d 161, 167 (D.C. Cir. 1983), an interest which extends “to controversies requiring
judicial review of an administrative decision.” Sierra Club v. Flowers, 276 F. Supp. 2d 62, 70
(D.D.C. 2003).

Three private interests add more weight. Of course, although plaintiffs prefer the District
of Columbia, the government prefers the Eastern District of Virginia. And though courts usually
defer to the plaintiff`s forum choice, they need not “when the forum preferred by the plaintiff is

not his home forum, and the defendant prefers the plaintiffs home forum.” Ngonga v. Sessions,

318 F'. Supp. 3d 270, 275 (D.D..C. 2018); see also ia’. (“[D]eference is not always warranted
where the plaintiff’s choice of forum has no meaningful ties to the controversy, and where
transfer is sought to a forum with Which plaintiffs have substantial ties and where the subject
matter of the lawsuit is connected.”). So too here, where plaintiffs reside in the Eastern District
of Virginia, the government prefers the Eastern District, and plaintiffs’ claim arose in the Eastern
District, but they filed their suit in the District of Columbia. Moreover, to determine where the
claim arose “in cases brought under the APA, courts generally focus on where the
decisionmaking process occurred”_here, the Eastern District of Virginia, where USCIS
interviewed plaintiffs, adjudicated their petition, and`denied their appeal. Even` crediting
plaintiffs’ claim that the Attorney General, the Secretary of Homeland Security, and the USCISl
Director played some`nominal role as the heads` of the agencies that denied plaintiffs’ petition,
Br. at 5, “attenuated or insignificant involvement by an official in the District of Columbia does
not support venue here.” Aftab v. Gonzales, 597 F. Supp. 2d 76, 82 (D.D.C. 2009).
The last three convenience-related private interests are a wash: “[t]he geographic distance
between the Eastern District of Virginia’s courthouse in Alexandria and the District of Columbia
is small and it is unlikely that a transfer would materially affect the convenience of the parties or
witnesses, or the ability to obtain sources of proof.” Montgomery v. STG Intern., lnc., 532 F.
Supp. 2d 29, 34 (D.D.C. 2008).

Since three private interests and one public interest favor transfer, and the remaining five
are in equipoise, balancing the prudential factors counsels transfer.

And not for nothing, this result comports with other decisions in this district, Ngonga,
318 F. Supp. 3d 270, Pearson v. Roa'rz'guez, 174 F. Supp. 3d 210 (D.D.C. 2016), and with the

Court of Appeals’s command to “guard against the danger that a plaintiff might . . . . nam[e] high

government officials as defendants . . . [to] bring a suit here that properly should be pursued
elsewhere.” Cameron v. Thornburgh, 983 F.2d 253, 256 (D.C. Cir. 1993).
II. Conclusion

Transfer under § l404(a) is warranted: Gyau could and should have sued in the Eastern
District of Virginia. The Court grants the government’s motion and transfers the case. A separate

order will issue.

Date: October _/?_-, 2018 Qu& M

Roy=ce C. Lamberth
United States District Judge

